DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 2/14/2022. Claims1, 8-13 and 15-16 are amended, claims 7 and 14 are cancelled, and claim 17 is added.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 2/14/2022. 
With respect to Claim Rejections - 35 USC § 101, the Applicant has amended claim 16 to add the limitation of "non-transitory" to the computer readable storage medium so as to indicate that the computer readable storage medium as claimed is non-transitory. The Examiner withdraws claim 16 rejection under 35 U.S.C. § 101.
With respect to Claim Interpretation Under 35 USC §112(f) for claims 8-14, the Applicant has amended to delete the limitations of "module" and add structures (e.g., a memory and a processor) of the subject matter (i.e., apparatus for adjusting a timestamp of a live streaming video) to perform the claimed functions of the subject matter so as to avoid it being interpreted under 35 U.S.C. 112(f). The Examiner removes the Claim Interpretation Under 35 USC §112(f) for claims 8-14.
With respect to Claim Rejections - 35 USC § 103, independent claim 1 has been amended to include “adjusting, in response to the timestamp corresponding to the target audio frame being adjusted, the timestamp corresponding to the target video frame based on the adjustment of the timestamp corresponding to the target audio frame; and adjusting, in response to the timestamp corresponding to the target video frame being adjusted, the timestamp corresponding to the target audio frame based on the adjustment of the timestamp corresponding to the target video frame.” The Applicant submits that Chao and Chakrovorthy fail to disclose these amended features for claim 1.  In addition, the Applicant has amended independent claim 15 to include “acquire a target audio/video frame of the live streaming video and determine the timestamp corresponding to the target audio/video frame by determining whether the method has been executed by any other of the nodes in the CDN cluster and decapsulating the target audio/video frame to obtain the timestamp in response to the method having not been executed by any other of the nodes in the CDN cluster;” (emphasis added). The Applicant submits that the current art of record fail to teach this amended feature. In response, Examiner agrees with Applicant regarding claim 1 and claim 15, the Examiner finds SZE (US 2016/0301960) to teach these amended features for both claim 1 and 15.
The Applicant submits that independent claim 1 is patentable over current art of record along with the dependent claims 2-6 and 17 which depend, either directly or indirectly, from independent claim 1. The Applicant further submits that independent claims 8, 15 and 16 recites limitations that are similar to independent claim 1 and are therefore patentable over current art of record along with the dependent claims 9-13 which depend, either directly or indirectly, from independent claim 8. And that independent claim 15 has the additional amended feature of one CDN node for correcting erroneous timestamp in a CDN cluster as presented above making it patentable over current art of record. In response, with respect to the Applicant arguments of independent claims 1, 8, 15 and 16, and dependent claims 2-6, 9-13 and 17 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below).

Examiner’s Note
The Examiner notes that the claimed features in each of the independent claims 1, 8, 15 and 16, and dependent claims 2-3, 5, 9-10, 12 below are dependent on “if”. For example, independent claims 1, 8, 15 and 16 read on the condition “if” frame timestamp is abnormal, thus, making the abnormal steps not required when the timestamp is normal. Examiner selecting the condition where the timestamp is normal, then attention to the abnormal features are not required since they would be irrelevant. Although not required by Examiner to consider based on “if”, the Examiner finds art to teach these features. The Examiner notes that by changing “if” to “when” will make the abnormal features (or any other features with “if” condition) relevant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al., Pub No CN 105846940 (hereafter Chao) in view of SZE et al., Pub No US 2016/0301960 (hereafter SZE).

Regarding Claim 1, Chao discloses a method for adjusting a timestamp of a live streaming video, comprising:
acquiring audio/video frame of video and determining the timestamp corresponding to the audio/video frame [Summary of the Invention (SOI) section, 3rd para: Discloses in the audio and video decoding process, the timestamps of the video frames are sequentially acquired.];
based on the timestamp corresponding to an audio/video frame preceding the audio/video frame, deciding whether the timestamp corresponding to the audio/video frame is abnormal [SOI, 4th para: Discloses calculating a first timestamp difference between the current video frame and the previous frame of the video frame; and SOI, 5th para: Discloses determining (deciding) whether the first timestamp difference is greater than a preset offset threshold (abnormal).];
The Examiner notes that the claimed features below that are dependent on the “if”, the claim language reads where the abnormal steps are not required when the timestamp is normal. Examiner selecting the condition where the timestamp is normal, then attention to the abnormal features are not required since they would be irrelevant. Although not required by Examiner to consider based on “if”, the Examiner finds art to teach these features. The Examiner notes that by changing “if” to “when” will make the abnormal features relevant.
if abnormal, adjusting the timestamp corresponding to the audio/video frame based on the timestamp corresponding to the preceding audio/video frame [SOI, 6th para: Discloses if the first timestamp difference is greater than the preset offset threshold (indicating abnormal); and SOI para.7th para: Discloses the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus a timestamp offset.];
Chao does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Chao):
acquiring a target audio/video frame of the live streaming video and determining the timestamp corresponding to the target audio/video frame; 
based on the timestamp corresponding to an audio/video frame preceding the target audio/video frame, deciding whether the timestamp corresponding to the target audio/video frame is abnormal; 
if abnormal, adjusting the timestamp corresponding to the target audio/video frame based on the timestamp corresponding to the preceding audio/video frame; 
adjusting, in response to the timestamp corresponding to the target audio frame being adjusted, the timestamp corresponding to the target video frame based on the adjustment of the timestamp corresponding to the target audio frame; and
adjusting, in response to the timestamp corresponding to the target video frame being adjusted, the timestamp corresponding to the target audio frame based on the adjustment of the timestamp corresponding to the target video frame.
However, in analogous art, SZE discloses the following:
acquiring a target audio/video frame of the live streaming video and determining the timestamp corresponding to the target audio/video frame [para(s).0075, 0207: Discloses live streaming; and FIG.5: Discloses in step 504 acquiring raw video frame and stamping with current capture time (a target audio/video frame). The target frame is transcoded then transmitted to next node (step 506).]; 
based on the timestamp corresponding to an audio/video frame preceding the target audio/video frame, deciding whether the timestamp corresponding to the target audio/video frame is abnormal [FIG.5: Discloses in step 504 acquiring raw video frame and stamping with current capture time (a target audio/video frame). The target frame is transcoded then transmitted to next node (step 506); and para.0215: Discloses determining latency based on a predefined threshold (above threshold is abnormal).]; 
if abnormal, adjusting the timestamp corresponding to the target audio/video frame based on the timestamp corresponding to the preceding audio/video frame [FIG.5: Discloses in step 504 acquiring raw video frame and stamping with current capture time (a target audio/video frame). The target frame is transcoded then transmitted to next node (step 506). The target video timestamp frame is adjusted based on the previous node (step 508).]; 
adjusting, in response to the timestamp corresponding to the target audio frame being adjusted, the timestamp corresponding to the target video frame based on the adjustment of the timestamp corresponding to the target audio frame [para.0181-0182: Discloses synchronizing audio/video playback, for example, the video frame time stamp may be adjusted to match the audio timestamp, or vice versa, the audio frame time stamp may be adjusted to match the video timestamp; and FIG.5, para(s): 124-133: Discloses readjusting timestamps as they are transmitted from one node to another. For example, step 512 of FIG.5 illustrates that an MPD node adjust a video frame based on previously adjusted timestamps.]; and
adjusting, in response to the timestamp corresponding to the target video frame being adjusted, the timestamp corresponding to the target audio frame based on the adjustment of the timestamp corresponding to the target video frame [para.0181-0182: Discloses synchronizing audio/video playback, for example, the video frame time stamp may be adjusted to match the audio timestamp, or vice versa, the audio frame time stamp may be adjusted to match the video timestamp; and FIG.5, para(s): 124-133: Discloses readjusting timestamps as they are transmitted from one node to another. For example, step 512 of FIG.5 illustrates that an MPD node adjust a video frame based on previously adjusted timestamps.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chao in view of SZE to have these capabilities. One would be motivated at the time of the invention to have this capability in order to resolve error and latency issues [SZE: para.0004]. By re-adjusting the audio/video frame timestamps from headend through the particular nodes and to the client receiver will correct any error encountered at the particular node before getting to the client.

Regarding Claim 2, the combination of Chao and SZE discloses the method of claim 1, Chao further discloses wherein if abnormal, adjusting the timestamp corresponding to the target audio/video frame based on the timestamp corresponding to the preceding audio/video frame includes:
if the timestamp corresponding to the target audio/video frame is greater than the timestamp corresponding to the preceding audio/video frame and a gap between the two timestamps is greater than a preset time difference threshold [SOI, 4th para: Discloses calculating a first timestamp difference between the current video frame and the previous frame of the video frame (a first timestamp difference - a gap between the two timestamps); and SOI, 6th para: Discloses calculating a timestamp offset according to a second timestamp difference between at least two frames of video frames before the current video frame (a second timestamp difference – a preset time difference threshold) and SOI, 5th para: Discloses determining (deciding) whether the first timestamp difference is greater than the calculated preset time difference threshold (if true then indicates abnormal).], adjusting the timestamp corresponding to the target audio/video frame to a sum of the timestamp corresponding to the preceding audio/video frame and the preset time difference threshold [SOI, 6th para: Discloses if the first timestamp difference is greater than the calculated preset time difference threshold; and SOI para.7th para: Discloses the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus the preset time difference threshold.].

Regarding Claim 3, the combination of Chao and SZE discloses the method of claim 1, Chao further discloses wherein if abnormal, adjusting the timestamp corresponding to the target audio/video frame based on the timestamp corresponding to the preceding audio/video frame includes:
if the timestamp corresponding to the target audio/video frame is smaller than the timestamp corresponding to the preceding audio/video frame, adjusting the timestamp corresponding to the target audio/video frame to the timestamp corresponding to the preceding audio/video frame [SOI, 20th para: Discloses if the result of adding the timestamp of the previous frame to the video frame of the previous frame is smaller than the timestamp of the next video frame, using the average value as the timestamp offset (adjusting the timestamp corresponding to the target audio/video frame).].

Regarding Claim 4, the combination of Chao and SZE discloses the method of claim 1, Chao further discloses after acquiring the target audio/video frame of the live streaming video, further including:
determining the timestamp corresponding to the first audio/video frame of the acquired target live streaming video and subtracting the timestamp corresponding to the first audio/video frame from the timestamp corresponding to the target audio/video frame to update the timestamp corresponding to the target audio/video frame [Detail ways (DW) section, 6th para (step 102): Discloses calculating a first timestamp difference between the current video frame (first frame) and the previous frame of the video frame. The first timestamp difference is obtained by subtracting the timestamp of the current video frame from the timestamp of the previous frame. The difference between the stamps.].

Regarding Claim 5, the combination of Chao and SZE discloses the method of claim 1, and further discloses wherein acquiring the target audio/video frame of the live streaming video and determining the timestamp corresponding to the target audio/video frame includes:
acquiring the target audio/video frame of the target live streaming video [Chao - SOI section, 3rd para: Discloses timestamps of the video frames are sequentially acquired; and SZE – FIG.5: Discloses in step 504 acquiring raw video frame and stamping with current capture time (a target audio/video frame).] and determining the timestamp corresponding to the target audio/video frame if the target live streaming video requires the timestamp adjustment [Chao - SOI, 6th para: Discloses if the first timestamp difference is greater than the preset offset threshold (indicating abnormal); and SOI, 6th para: Discloses if the first timestamp difference is greater than the calculated preset time difference threshold (requires the timestamp adjustment); and SOI para.7th para: Discloses if abnormal then the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus the preset time difference threshold.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 8, Chao discloses an apparatus for adjusting a timestamp of a live streaming video, comprising:
a processor [Technical field section, 1st para & Summary of the Invention (SOI) SOI section, 1st para: Discloses a timestamp fault-tolerant control apparatus for data processing (a processor).]:
a memory coupled to the processor [“Detail ways” section, up 2 paragraphs from the last paragraph in the section: Discloses memory (DRAM – which is coupled to processor).]: and
one or more computer programs stored in the memory and executable on the processor [“Technical field” section”, para.1: Discloses the present invention relates to the field of data processing technologies (processor executing instructions residing in memory.];
wherein, the one or more computer programs comprise:
instructions [throughout SOI section: Discloses software modules (i.e. encoding module, timestamp obtaining module, difference calculation module, difference determining module, … all software instructions] configured for acquiring audio/video frame of a live streaming video and determining the timestamp corresponding to the audio/video frame [“Summary of the Invention” (SOI) section, 3rd para: Discloses in the audio and video decoding process, the timestamps (determining timestamps) of the video frames are sequentially acquired.];
instructions [throughout SOI section: Discloses software modules (i.e. encoding module, timestamp obtaining module, difference calculation module, difference determining module, … all software instructions] configured for deciding whether the timestamp corresponding to the audio/video frame is abnormal based on the timestamp corresponding to an audio/video frame preceding the target audio/video frame SOI, 4th para: Discloses calculating a first timestamp difference between the current video frame and the previous frame of the video frame; and SOI, 5th para: Discloses determining (deciding) whether the first timestamp difference is greater than a preset offset threshold (abnormal).]; and
The Examiner notes that the claimed features below that are dependent on the “if”, the claim language reads where the abnormal steps are not required when the timestamp is normal. Examiner selecting the condition where the timestamp is normal, then attention to the abnormal features are not required since they would be irrelevant. Although not required by Examiner to consider based on “if”, the Examiner finds art to teach these features. The Examiner notes that by changing “if” to “when” will make the abnormal features relevant.
instructions [throughout SOI section: Discloses software modules (i.e. encoding module, timestamp obtaining module, difference calculation module, difference determining module, … all software instructions]  configured for adjusting the timestamp corresponding to the audio/video frame based on the timestamp corresponding to the preceding audio/video frame if the timestamp corresponding to the audio/video frame is abnormal [SOI, 6th para: Discloses if the first timestamp difference is greater than the preset offset threshold (indicating abnormal); and SOI para.7th para: Discloses the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus a timestamp offset.].
Chao does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Chao):
instructions configured for acquiring a target audio/video frame of a target live streaming video and determining the timestamp corresponding to the target audio/video frame;
instructions configured for deciding whether the timestamp corresponding to the target audio/video frame is abnormal based on the timestamp corresponding to an audio/video frame preceding the target audio/video frame;
instructions configured for adjusting the timestamp corresponding to the target audio/video frame based on the timestamp corresponding to the preceding audio/video frame if the timestamp corresponding to the target audio/video frame is abnormal;
instructions configured for adjusting, in response to the timestamp corresponding to the target audio frame being adjusted, the timestamp corresponding to the target video frame based on the adjustment of the timestamp corresponding to the target audio frame: and
instructions configured for adjusting, in response to the timestamp corresponding to the target video frame being adjusted, the timestamp corresponding to the target audio frame based on the adjustment of the timestamp corresponding to the target video frame.
However, in analogous art, SZE discloses the following:
instructions configured for acquiring a target audio/video frame of a target live streaming video and determining the timestamp corresponding to the target audio/video frame [para(s).0075, 0207: Discloses live streaming; and FIG.5: Discloses in step 504 acquiring raw video frame and stamping with current capture time (a target audio/video frame). The target frame is transcoded then transmitted to next node (step 506).];
instructions configured for deciding whether the timestamp corresponding to the target audio/video frame is abnormal based on the timestamp corresponding to an audio/video frame preceding the target audio/video frame [FIG.5: Discloses in step 504 acquiring raw video frame and stamping with current capture time (a target audio/video frame). The target frame is transcoded then transmitted to next node (step 506); and para.0215: Discloses determining latency based on a predefined threshold (above threshold is abnormal).];
instructions configured for adjusting the timestamp corresponding to the target audio/video frame based on the timestamp corresponding to the preceding audio/video frame if the timestamp corresponding to the target audio/video frame is abnormal [FIG.5: Discloses in step 504 acquiring raw video frame and stamping with current capture time (a target audio/video frame). The target frame is transcoded then transmitted to next node (step 506). The target video timestamp frame is adjusted based on the previous node (step 508).];
instructions configured for adjusting, in response to the timestamp corresponding to the target audio frame being adjusted, the timestamp corresponding to the target video frame based on the adjustment of the timestamp corresponding to the target audio frame [para.0181-0182: Discloses synchronizing audio/video playback, for example, the video frame time stamp may be adjusted to match the audio timestamp, or vice versa, the audio frame time stamp may be adjusted to match the video timestamp; and FIG.5, para(s): 124-133: Discloses readjusting timestamps as they are transmitted from one node to another. For example, step 512 of FIG.5 illustrates that an MPD node adjust a video frame based on previously adjusted timestamps.]: and
instructions configured for adjusting, in response to the timestamp corresponding to the target video frame being adjusted, the timestamp corresponding to the target audio frame based on the adjustment of the timestamp corresponding to the target video frame [para.0181-0182: Discloses synchronizing audio/video playback, for example, the video frame time stamp may be adjusted to match the audio timestamp, or vice versa, the audio frame time stamp may be adjusted to match the video timestamp; and FIG.5, para(s): 124-133: Discloses readjusting timestamps as they are transmitted from one node to another. For example, step 512 of FIG.5 illustrates that an MPD node adjust a video frame based on previously adjusted timestamps.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chao in view of SZE to have these capabilities. One would be motivated at the time of the invention to have this capability in order to resolve error and latency issues [SZE: para.0004]. By re-adjusting the audio/video frame timestamps from headend through the particular nodes and to the client receiver will correct any error encountered at the particular node before getting to the client.

Regarding Claim 9, the combination of Chao and SZE discloses the apparatus of claim 8, and Chao further discloses wherein the instructions configured for adjusting the timestamp corresponding to the target audio/video frame comprise:
instructions configured for, if the timestamp corresponding to the target audio/video frame is greater than the timestamp corresponding to the preceding audio/video frame and a gap between the two timestamps is greater than a preset time difference threshold [SOI, 4th para: Discloses calculating a first timestamp difference between the current video frame and the previous frame of the video frame (a first timestamp difference - a gap between the two timestamps); and SOI, 6th para: Discloses calculating a timestamp offset according to a second timestamp difference between at least two frames of video frames before the current video frame (a second timestamp difference – a preset time difference threshold) and SOI, 5th para: Discloses determining (deciding) whether the first timestamp difference is greater than the calculated preset time difference threshold (if true then indicates abnormal).], adjusting the timestamp corresponding to the target audio/video frame to a sum of the timestamp corresponding to the preceding audio/video frame and the preset time difference threshold [SOI, 6th para: Discloses if the first timestamp difference is greater than the calculated preset time difference threshold; and SOI para.7th para: Discloses the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus the preset time difference threshold.].

Regarding Claim 10, the combination of Chao and SZE discloses the apparatus of claim 8, and further Chao discloses wherein the instructions configured for adjusting the timestamp corresponding to the target audio/video frame comprise:
if the timestamp corresponding to the target audio/video frame is smaller than the timestamp corresponding to the preceding audio/video frame, adjust the timestamp corresponding to the target audio/video frame to the timestamp corresponding to the preceding audio/video frame [SOI, 20th para: Discloses if the result of adding the timestamp of the previous frame to the video frame of the previous frame is smaller than the timestamp of the next video frame, using the average value as the timestamp offset (adjusting the timestamp corresponding to the target audio/video frame).].

Regarding Claim 11, the combination of Chao and SZE discloses the apparatus of claim 8, and Chao further discloses wherein the instructions configured for adjusting the timestamp corresponding to the target audio/video
frame comprise:
instructions configured for determining the timestamp corresponding to the first audio/video frame of the acquired target live streaming video and updating the timestamp corresponding to the target audio/video frame to the timestamp resulted from subtracting the timestamp corresponding to the first audio/video frame from the timestamp corresponding to the target audio/video frame [Detail ways (DW) section, 6th para (step 102): Discloses calculating a first timestamp difference between the current video frame (first frame) and the previous frame of the video frame. The first timestamp difference is obtained by subtracting the timestamp of the current video frame from the timestamp of the previous frame. The difference between the stamps.].

Regarding Claim 12, the combination of Chao and SZE discloses the apparatus of claim 8, and further discloses wherein the instructions configured for deciding whether the timestamp corresponding to the target audio/video frame is abnormal comprise:
instructions configured for acquiring the target audio/video frame of the target live streaming video [Chao - SOI section, 3rd para: Discloses timestamps of the video frames are sequentially acquired; and SZE – FIG.5: Discloses in step 504 acquiring raw video frame and stamping with current capture time (a target audio/video frame).] and determining the timestamp corresponding to the target audio/video frame if the target live streaming video requires the timestamp adjustment [Chao - SOI, 6th para: Discloses if the first timestamp difference is greater than the preset offset threshold (indicating abnormal); and SOI, 6th para: Discloses if the first timestamp difference is greater than the calculated preset time difference threshold (requires the timestamp adjustment); and SOI para.7th para: Discloses if abnormal then the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus the preset time difference threshold.]. This claim is rejected on the same grounds as claim 8.

Regarding Claim 15, Chao discloses a network device comprising:
a processor [Technical field section, 1st para & SOI section, 1st para: Discloses a timestamp fault-tolerant control apparatus for data processing (a processor).]; and
a memory for storing at least one instruction or at least one program, one code set, or one instruction set [2nd to last para: Discloses memory includes ROM and RAM for storing instructions.] for implementing a method for adjusting a timestamp of a live streaming video [SOI para.7th para: Discloses the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus a timestamp offset.], wherein the at least one instruction, at least one program, one code set, or one instruction set is executed by the processor [“Technical field” section”, para.1: Discloses the present invention relates to the field of data processing technologies (processor executing instructions residing in memory.] to:
acquire audio/video frame of the live streaming video and determine the timestamp corresponding to the audio/video frame [“Summary of the Invention” (SOI) section, 3rd para: Discloses in the audio and video decoding process, the timestamps (determining timestamps) of the video frames are sequentially acquired.];
based on the timestamp corresponding to an audio/video frame preceding the audio/video frame, decide whether the timestamp corresponding to the audio/video frame is abnormal [SOI, 4th para: Discloses calculating a first timestamp difference between the current video frame and the previous frame of the video frame; and SOI, 5th para: Discloses determining (deciding) whether the first timestamp difference is greater than a preset offset threshold (abnormal).]; and 
The Examiner notes that the claimed features below that are dependent on the “if”, the claim language reads where the abnormal steps are not required when the timestamp is normal. Examiner selecting the condition where the timestamp is normal, then attention to the abnormal features are not required since they would be irrelevant. Although not required by Examiner to consider based on “if”, the Examiner finds art to teach these features. The Examiner notes that by changing “if” to “when” will make the abnormal features relevant.
if abnormal, adjust the timestamp corresponding to the audio/video frame based on the timestamp corresponding to the preceding audio/video frame [SOI, 6th para: Discloses if the first timestamp difference is greater than the preset offset threshold (indicating abnormal); and SOI para.7th para: Discloses the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus a timestamp offset.];
Chao does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Chao):
a network device being one of a plurality of nodes in a CDN cluster,
acquire a target audio/video frame of the live streaming video and determine the timestamp corresponding to the target audio/video frame by determining whether the method has been executed by any other of the nodes in the CDN cluster and decapsulating the target audio/video frame to obtain the timestamp in response to the method having not been executed by any other of the nodes in the CDN cluster;
based on the timestamp corresponding to an audio/video frame preceding the target audio/video frame, decide whether the timestamp corresponding to the target audio/video frame is abnormal;
if abnormal, adjust the timestamp corresponding to the target audio/video frame based on the timestamp corresponding to the preceding audio/video frame;
adjust, in response to the timestamp corresponding to the target audio frame being adjusted, the timestamp corresponding to the target video frame based on the adjustment of the timestamp corresponding to the target audio frame;
adjust, in response to the timestamp corresponding to the target video frame being adjusted, the timestamp corresponding to the target audio frame based on the adjustment of the timestamp corresponding to the target video frame; and
repack the target audio/video frame.
However, in analogous art, SZE discloses the following:
a network device being one of a plurality of nodes in a CDN cluster [para.0075: Discloses CDN; and FIG(s).3A-C & para.0183: Discloses multiple MPD nodes],
acquire a target audio/video frame of the live streaming video and determine the timestamp corresponding to the target audio/video frame [para(s).0075, 0207: Discloses live streaming; and FIG.5: Discloses in step 504 acquiring raw video frame and stamping with current capture time (a target audio/video frame). The target frame is transcoded then transmitted to next node (step 506).] by determining whether the method has been executed by any other of the nodes in the CDN cluster [para.0217: Discloses determining if the current frame number matches the new frame number, if not then synchronize the target. If it matches then it has already been executed.] and decapsulating the target audio/video frame to obtain the timestamp in response to the method having not been executed by any other of the nodes in the CDN cluster [para.0124-0130: Discloses at MPD decoding (decapsulating) the video frame, obtaining frame timestamp and readjusting video frame timestamp if needed.];
based on the timestamp corresponding to an audio/video frame preceding the target audio/video frame, decide whether the timestamp corresponding to the target audio/video frame is abnormal [FIG.5: Discloses in step 504 acquiring raw video frame and stamping with current capture time (a target audio/video frame). The target frame is transcoded then transmitted to next node (step 506); and para.0215: Discloses determining latency based on a predefined threshold (above threshold is abnormal).];
if abnormal, adjust the timestamp corresponding to the target audio/video frame based on the timestamp corresponding to the preceding audio/video frame [FIG.5: Discloses in step 504 acquiring raw video frame and stamping with current capture time (a target audio/video frame). The target frame is transcoded then transmitted to next node (step 506). The target video timestamp frame is adjusted based on the previous node (step 508).];
adjust, in response to the timestamp corresponding to the target audio frame being adjusted, the timestamp corresponding to the target video frame based on the adjustment of the timestamp corresponding to the target audio frame [para.0181-0182: Discloses synchronizing audio/video playback, for example, the video frame time stamp may be adjusted to match the audio timestamp, or vice versa, the audio frame time stamp may be adjusted to match the video timestamp; and FIG.5, para(s): 124-133: Discloses readjusting timestamps as they are transmitted from one node to another. For example, step 512 of FIG.5 illustrates that an MPD node adjust a video frame based on previously adjusted timestamps.];
adjust, in response to the timestamp corresponding to the target video frame being adjusted, the timestamp corresponding to the target audio frame based on the adjustment of the timestamp corresponding to the target video frame [para.0181-0182: Discloses synchronizing audio/video playback, for example, the video frame time stamp may be adjusted to match the audio timestamp, or vice versa, the audio frame time stamp may be adjusted to match the video timestamp; and FIG.5, para(s): 124-133: Discloses readjusting timestamps as they are transmitted from one node to another. For example, step 512 of FIG.5 illustrates that an MPD node adjust a video frame based on previously adjusted timestamps.]; and
repack the target audio/video frame [para.0112: Discloses the system is configured to maintain latency and clock synchronization between multiple stages of transmission (between nodes) including decoding, re-encoding, and various steps of transmission; and para.0130: Discloses for a single media frame (target frame) the MPD decodes the frame, makes timestamp adjustments, then re-encodes (repack), then transmits to next node.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chao in view of SZE to have these capabilities. One would be motivated at the time of the invention to have this capability in order to resolve error and latency issues [SZE: para.0004]. By re-adjusting the audio/video frame timestamps from headend through the particular nodes and to the client receiver will correct any error encountered at the particular node before getting to the client.

Regarding Claim 16, Chao discloses a non-transitory computer readable storage medium, wherein:
the storage medium stores at least one instruction or at least one program, one code set, or one instruction set, wherein the at least one instruction, at least one program, one code set, or one instruction set is executed by a processor [disclosed in last three paragraphs of Chao] to implement the method of claim 1. The Examiner’s rejections found in claim 1 apply to claim 16.

Regarding Claim 17, the combination of Chao and SZE discloses the method of claim 1, and SZE further discloses wherein when the method is executed by one of a plurality of nodes in a CDN cluster [para.0075: Discloses CDN; and FIG(s).3A-C & para.0183: Discloses multiple MPD nodes], determining the timestamp corresponding to the target audio/video frame includes:
determining whether the method has been executed by any other of the nodes in the CDN cluster [para.0217: Discloses determining if the current frame number matches the new frame number, if not then synchronize the target. If it matches then it has already been executed.]; and
decapsulating the target audio/video frame to obtain the timestamp in response to the method having not been executed by any other of the nodes in the CDN cluster [para.0124-0130: Discloses at MPD decoding (decapsulating) the video frame, obtaining frame timestamp and readjusting video frame timestamp if needed.];
after adjusting the timestamp corresponding to the target audio frame, the method further includes:
repacking the target audio/video frame [para.0112: Discloses the system is configured to maintain latency and clock synchronization between multiple stages of transmission (between nodes) including decoding, re-encoding, and various steps of transmission; and para.0130: Discloses for a single media frame (target frame) the MPD decodes the frame, makes timestamp adjustments, then re-encodes (repack), then transmits to next node.]. This claim is rejected on the same grounds as claim 1.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al., Pub No CN 105846940 (hereafter Chao) in view of SZE et al., Pub No US 2016/0301960 A1 (hereafter SZE) and further in view of Subasingha et al., Pat No US 9,948,578 B2 (hereafter Subasingha).

Regarding Claim 6, the combination of Chao and SZE discloses the method of claim 5, the combined teachings do not explicitly discloses further including:
acquiring a playback experience evaluation of the target live streaming video, and determining whether the target live streaming video requires the timestamp adjustment based on the playback experience evaluation. However, in analogous art, Subasingha discloses the following:
acquiring a playback experience evaluation of the target live streaming video [col.7, lines 50-53: Discloses a loss of frames may cause a significant quality impact (e.g., a quality impact that is noticeable to a user); and col.8, lines 14-26: Discloses the streaming of packets may be determined to not being received at a destination device or may be in error. The destination device may receive the second packet and may not receive the first packet or may receive the second packet prior to receiving the first packet. In such circumstances, the destination device may receive the second packet from the receiver and may provide the second packet to an analyzer (the analyzer acquiring a playback experience evaluation from destination device).] and determining whether the target live streaming video requires the timestamp adjustment based on the playback experience evaluation [col.8, lines 61-66: Discloses the analyzer may determine a first generation timestamp based on the second generation timestamp and the frame offset (e.g., the first generation timestamp = (the second generation timestamp-(the frame offset)), i.e. timestamp adjustment.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chao and SZE in view of Subasingha to acquire a playback experience evaluation of the target live streaming video, and determining whether the target live streaming video requires the timestamp adjustment based on the playback experience evaluation. One would be motivated at the time of the invention to have this capability because a loss of frames may cause a significant quality impact that is noticeable to a user (Subasingha: col.7, lines 50-53).

Regarding Claim 13, the combination of Chao and SZE discloses the apparatus of claim 12, the combined teachings do not explicitly disclose wherein the one or more computer programs further comprise:
instructions configured for acquiring a playback experience evaluation of the target live streaming video and determining whether the target live streaming video requires the timestamp adjustment based on the playback experience evaluation.
However, in analogous art, Subasingha discloses the following:
instructions configured for acquiring a playback experience evaluation of the target live streaming video [col.7, lines 50-53: Discloses a loss of frames may cause a significant quality impact (e.g., a quality impact that is noticeable to a user); and col.8, lines 14-26: Discloses the streaming of packets may be determined to not being received at a destination device or may be in error. The destination device may receive the second packet and may not receive the first packet or may receive the second packet prior to receiving the first packet. In such circumstances, the destination device may receive the second packet from the receiver and may provide the second packet to an analyzer (the analyzer acquiring a playback experience evaluation from destination device).] and determining whether the target live streaming video requires the timestamp adjustment based on the playback experience evaluation [col.8, lines 61-66: Discloses the analyzer may determine a first generation timestamp based on the second generation timestamp and the frame offset (e.g., the first generation timestamp = (the second generation timestamp-(the frame offset)), i.e. timestamp adjustment.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chao and SZE in view of Subasingha to acquire a playback experience evaluation of the target live streaming video, and determining whether the target live streaming video requires the timestamp adjustment based on the playback experience evaluation. One would be motivated at the time of the invention to have this capability because a loss of frames may cause a significant quality impact that is noticeable to a user (Subasingha: col.7, lines 50-53).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LI et al., (US 2017/0208626 A1) – Discloses adjusting the interframe space between the current data frame and the previous data frame to the target time length according to the indication message, where the target time length is greater than or equal to a time length of the preset time segment. [para.0126].
Wang et al., (US 2017 /0098464 A1) - Discloses make the video frames loop with the audio, adjusting timestamps [para.0042].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426